        Case 3:19-cv-02049-HZ        Document 48   Filed 01/10/21   Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




ADIDAS AMERICA, INC., an Oregon                       No. 3:19-cv-02049-HZ
corporation; and ADIDAS AG, a foreign
entity,

                     Plaintiffs,                      OPINION & ORDER

       v.

AVIATOR NATION, INC., a California
corporation,

                     Defendant.

Stephen M. Feldman
Sarah Crooks
PERKINS COIE LLP
1120 N.W. Couch Street, 10th Floor
Portland, OR 97209

Bethany R Nelson
Charles H. Hooker III
Jessica Truelove
R. Charles Henn Jr.
KILPATRICK TOWNSEND & STOCKTON LLP
1100 Peachtree Street, Suite 2800
Atlanta, GA 30309
           Case 3:19-cv-02049-HZ       Document 48       Filed 01/10/21      Page 2 of 15




       Attorneys for Plaintiff

Kenneth R. Davis II
Mohammed Workicho
LANE POWELL PC
601 SW Second Avenue, Suite 2100
Portland, OR 97204

Kent M. Walker
Michael T. Lane
LEWIS KOHN & WALKER LLP
15030 Avenue of Science, Suite 201
San Diego, CA 92128

       Attorneys for Defendant


HERNÁNDEZ, District Judge:

       Plaintiffs adidas America, Inc. and adidas AG (collectively, “adidas”) have moved to

strike Defendant Aviator Nation’s affirmative defenses or in the alternative move for judgment

on the pleadings. Based on the following, the Court grants in part and denies in part Plaintiff’s

motions.

                                        BACKGROUND

       adidas is an apparel and footwear brand. Compl. ¶ 1, ECF 1. Defendant Aviator Nation is

a clothing company that operates thirteen retail stores. Mycoskie Decl. ¶ 4,7, ECF 7. In 2011,

adidas raised objections to Aviator Nation’s apparel designs. Compl. ¶ 33, 34. The matter was

resolved by a settlement agreement between the parties that was fully executed in April 2012

(hereinafter 2012 Settlement Agreement). Id. ¶ 35.

       adidas now alleges claims of trademark infringement, trademark counterfeiting, unfair

competition, trademark dilution, injury to business reputation, unfair and deceptive trade

practices, and breach of contract against Defendant based on its use of, “a stripe design that is

confusingly similar to adidas’s famous Three-Stripe Mark and in breach of the 2012 Settlement



2 – OPINION & ORDER
         Case 3:19-cv-02049-HZ          Document 48        Filed 01/10/21     Page 3 of 15




Agreement.” Id. ¶ 40. Defendant Aviator Nation answered alleging twenty-eight affirmative

defenses.1 Plaintiff filed a Motion to Strike Affirmative Defenses or, in the alternative, for

Judgment on the Pleadings under Federal Rules of Civil Procedure 12(f) and 12(c).

                                           DISCUSSION

       Plaintiff argues that all of Defendant’s affirmative defenses should be stricken because

they are insufficient as a matter of pleading and fail to state a plausible defense. Defendant

contends that the basis for these defenses will be developed through discovery and if they

survive, will be determined on summary judgment and at trial.

I.     Rule 12(f)–Motion to Strike
       The court may order stricken from any pleading any insufficient defense or any

redundant, immaterial, impertinent or scandalous matter. Fed. R. Civ. P. 12(f). Granting a motion

to strike is within the discretion of the district court. See Whittlestone, Inc. v. Handi-Craft Co.,

618 F.3d 970, 975 (9th Cir. 2010) (motion to strike under Rule 12(f) reviewed for abuse of

discretion). Rule 12(f) motions to strike are viewed with disfavor and are infrequently granted.

Legal Aid Servs. of Or. v. Legal Servs. Corp., 561 F. Supp. 2d 1187, 1189 (D. Or. 2008), aff'd,

608 F.3d 1084 (9th Cir. 2010); see also Capella Photonics, Inc. v. Cisco Sys., Inc., 77 F. Supp.

3d 850, 858 (N.D. Cal. 2014) (“Motions to strike are regarded with disfavor because of the

limited importance of pleadings in federal practice and because they are often used solely to

delay proceedings.”) (quotation marks and alterations omitted).

       A. Applicability of Twombly and Iqbal to Affirmative Defenses

       An affirmative defense may be struck if it is insufficient. Fed. R. Civ. P. 12(f). The

parties dispute what standard applies to determine the sufficiency of an affirmative defense,


1
  Defendant has withdrawn its first affirmative defense. Mot. to Strike at 1. Plaintiff moves to
strike Defendant’s remaining twenty-seven affirmative defenses.


3 – OPINION & ORDER
         Case 3:19-cv-02049-HZ         Document 48        Filed 01/10/21     Page 4 of 15




particularly whether the heightened pleading standard for claims announced by the Supreme

Court in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S.

662 (2009) controls the pleading of affirmative defenses or whether fair notice pleading applies.

       In Twombly and Iqbal the Supreme Court developed a heightened pleading standard that

requires that sufficient facts be alleged to “plausibly” support a claim. See Iqbal, 556 U.S. at

678-79; Twombly, 550 U.S. at 555. These cases did not discuss affirmative defenses and the

Supreme Court has not subsequently held that Twombly and Iqbal govern affirmative defenses.

       Courts across the country and in this district are split on whether the Twombly/Iqbal

standard applies to the pleading of affirmative defenses. See Est. of Osborn-Vincent v.

Ameriprise Fin., Inc., No. 3:16-CV-02305-YY, 2019 WL 764029, at *3 (D. Or. Jan. 3, 2019),

report and recommendation adopted sub nom. Est. of Osborn-Vincent v. Ameriprise Fin. Servs.,

Inc., No. 3:16-CV-02305-YY, 2019 WL 943379 (D. Or. Feb. 25, 2019) (describing the split

across the country and specifically within the District of Oregon).

       The Ninth Circuit has not expressly discussed whether Twombly and Iqbal extend to

affirmative defenses. It has, however, applied the fair notice standard to affirmative defenses in

two case decided after Twombly and Iqbal and one case decided after Twombly. Kohler v. Flava

Enterprises, Inc., 779 F.3d 1016, 1019 (9th Cir. 2015); Simmons v. Navajo Cty., Ariz., 609 F.3d

1011, 1023 (9th Cir. 2010); Schutte & Koerting, Inc. v. Swett & Crawford, 298 F. App'x 613,

615 (9th Cir. 2008). Together these cases suggest that the Ninth Circuit has not adopted the

Twombly/Iqbal standard for affirmative defenses. McDonald v. Alayan Alayan, No. 3:15-CV-

02426-MO, 2016 WL 2841206, at *3 (D. Or. May 13, 2016). This Court agrees with the

reasoning set forth by Judge Simon in Fathers & Daughters Nevada, LLC v. Moaliitele and

Judge Mosman in McDonald v. Alayan Alayan and concludes that “[u]ntil the Ninth Circuit or




4 – OPINION & ORDER
         Case 3:19-cv-02049-HZ         Document 48       Filed 01/10/21     Page 5 of 15




Supreme Court holds otherwise, the Court is bound to follow the Ninth Circuit's holdings that

affirmative defenses need only provide fair notice of the defense and need only be described in

general terms.” No. 3:16-CV-926-SI, 2016 WL 7638187, at *2 (D. Or. Dec. 19, 2016) (analyzing

relevant cases and also finding important differences within Federal Rule of Civil Procedure

Eight); McDonald, 2016 WL 2841206, at *2–3 (same).

       The fair notice standard when applied to affirmative defenses “only requires describing

the defense in ‘general terms.’” Kohler, 779 F.3d at 1019 (quoting 5 Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 1274 (3d ed. 1998) ). Fair notice does not

require a detailed statement of facts. McDonald, 2016 WL 2841206, at *3 (citing Roe v. City of

San Diego, 289 F.R.D. 604, 608 (S.D. Cal. 2013)). But it does require that the defendant state the

nature and grounds for the affirmative defense. Id.

       B. Motion to Strike Affirmative Defenses

       Plaintiff moves to strike Defendant’s twenty-seven remaining affirmative defenses.

              1. Affirmative Defenses Two, Three, Four, Nine, Ten, Twelve, Thirteen,
       Sixteen, Seventeen, Eighteen, Nineteen, Twenty, Twenty-One, Twenty-Two, Twenty-
       Three, Twenty-Four, Twenty-Five, Twenty-Six, Twenty-Eight

       Defendant’s affirmative defenses two, three, four, nine, ten, twelve, thirteen, sixteen,

seventeen, eighteen, nineteen, twenty, twenty-one, twenty-two, twenty-three, twenty-four,

twenty-five, twenty-six, and twenty-eight are all conclusory allegations consisting of little more

than the title of the defense. While Defendant need not meet the pleading standard of Twombly

and Iqbal, Defendant has not given “fair notice” as to how any of these defenses apply in this

case. None of them provide the “grounds” for the defense. They merely assert “the defense and

then a one sentence explanation that adds nouns and verbs.” McDonald, 2016 WL 2841206, at

*3. Defendant’s second affirmative defense provides an example of the problem. It alleges,




5 – OPINION & ORDER
         Case 3:19-cv-02049-HZ          Document 48        Filed 01/10/21      Page 6 of 15




“[t]he Complaint is barred in whole or in part by the statute of limitations.” Answer at 12. This

allegation does not identify which claims are untimely, which statues of limitations are at issue,

or even the basic grounds for this defense. All the defenses enumerated above suffer from this

same shortcoming. With the inclusion of a few more facts, these defenses could provide Plaintiff

sufficient notice, but as written they do not. If Defendant can assert a factual basis for these

defenses, it may amend its answer. The motion to strike affirmative defenses two, three, four,

nine, ten, twelve, thirteen, sixteen, seventeen, eighteen, nineteen, twenty, twenty-one, twenty-

two, twenty-three, twenty-four, twenty-five, twenty-six, and twenty-eight is granted.

               2. Affirmative Defenses Six and Seven

       Defendant’s sixth affirmative defense alleges, “Plaintiffs’ claims are barred in whole or

in part by the fact that Defendant’s use of stripes on at least some of the accused clothing is

merely ornamental and decorative.” Answer at 12. Its seventh affirmative defense alleges,

“Plaintiffs’ claims are barred in whole or in part by the fact that Defendant’s use of stripes on at

least some of the accused clothing is aesthetically functional, non-source identifying and/or

generic.” Although sparse, by including the words, “use of stripes” Defendant has provided some

factual basis for these defenses. This gives Plaintiff notice of the “grounds” on which these

defenses rest. This is sufficient under fair notice pleading. Plaintiff’s motion to strike the sixth

and seventh affirmative defenses as insufficient is denied.

               3. Affirmative Defenses Fourteen and Fifteen

       Similarly, while brief, Defendant provides the factual basis for its fourteenth and fifteenth

affirmative defenses. On defense fifteen it points to the areas of federal law it argues are the basis

for its preemption defense, which is enough to give Plaintiff notice of its planned defense.

Answer at 13. On defense fourteen, Defendant identifies the specific agreement and section of




6 – OPINION & ORDER
         Case 3:19-cv-02049-HZ          Document 48        Filed 01/10/21      Page 7 of 15




the agreement potentially at issue. Id. At this stage in the litigation, and under the fair notice

standard, Defendant only needs to provide a basic factual basis for the defense, which it has done

here. Plaintiff’s motion to strike the fourteenth and fifteenth affirmative defenses is denied.

       4. Affirmative Defense Eleven

       Defendant’s eleventh affirmative defense alleges, “The Court lacks original subject

matter jurisdiction over the dozens of different state statutes cited by Plaintiffs in Paragraphs 84

and 88 of the Complaint. The Court should deny supplemental jurisdiction over these state law

claims as unduly burdensome on the Court and inordinately taxing on judicial resources.”

Answer at 13. Defendant’s eleventh affirmative defense is insufficient. Defendant asserts that

exercising supplemental jurisdiction would be “unduly burdensome” and “inordinately taxing on

judicial resources” without providing a factual basis for these assertions and without pointing to

the specific state statutes it believes to be problematic. Under 28 U.S.C. § 1367(c) federal courts

have discretion to decline supplemental jurisdiction and there may very well be an argument for

doing so in this case. As written, however, Defendant has not presented sufficient facts to make

that argument and has not provided fair notice of its planned defense. The Court strikes

Defendant’s eleventh defense as insufficient. Defendant may ask the Court for leave to amend its

answer as to this claim at the close of discovery or may file a 12(b) motion for lack of subject

matter jurisdiction if it believes it has a meritorious argument regarding supplemental

jurisdiction.2 Plaintiff’s motion to strike the eleventh affirmative defense is granted.




2
 “[T]he question of ‘whether [supplemental] jurisdiction has been properly assumed is one
which remains open throughout the litigation,’ and the analysis should be undertaken when the
district court is best positioned to determine how the exercise of jurisdiction will affect the case
as a whole.” Jones v. Ford Motor Credit Co., 358 F.3d 205, 215 (2d Cir. 2004) (quoting United
Mine Workers of Am. v. Gibbs, 383 U.S. 715, 727 (1966)).


7 – OPINION & ORDER
         Case 3:19-cv-02049-HZ         Document 48       Filed 01/10/21      Page 8 of 15




               5. Affirmative Defenses Five and Eight

       Plaintiff argues Defendant’s fifth and eighth affirmative defenses should be stricken

because they are not affirmative defenses, but negative defenses meant to challenge elements of

Plaintiff’s claims. Defendant does not challenge this characterization in its response.

       A defense that “demonstrates a plaintiff has not met its burden of proof,” or that “merely

negates an element that [a plaintiff] was required to prove” is not an affirmative defense.

Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002). “Unlike affirmative

defenses, negative defenses typically do not have to be pled to avoid waiver.” Nyberg v.

Portfolio Recovery Assocs., LLC, No. 3:15-CV-01175-PK, 2016 WL 3176585, at *3 (D. Or.

June 2, 2016). Courts have discretion to strike negative defenses and “there is no impropriety in

pleading a negative defense, however superfluous it may be to do so.” See John Doe 310 v.

Archdiocese of Portland in Oregon, No. 3:13-CV-822-PK, 2014 WL 1668151, at *3 (D. Or. Apr.

25, 2014); see also Est. of Osborn-Vincent, 2019 WL 764029, at *6 (describing different courts

approaches to negative defenses on 12(f) motions).

       Here, Plaintiff has properly identified Defendant’s fifth and eight affirmative defenses as

negative defenses. As evidenced by Defendant’s response, these defenses attempt to demonstrate

elements Defendant believes Plaintiff will be unable to show in its case in chief. The Court

declines, however, to strike these defenses simply because they are negative defenses. “[A]t this

stage in the litigation, striking negative defenses would do little more than tidy up the pleadings.”

Est. of Osborn-Vincent, 2019 WL 764029, at *6 (quoting McBurney v. Lowe's Home Centers,

LLC, No. 1:13-CV-00540-ELJ, 2014 WL 2993087, at *3 (D. Idaho July 2, 2014)). Even if

stricken, Defendant would still be entitled to make these arguments at a later stage in the

litigation. See Whittleston, 618 F.3d at 974 (“Were we to read Rule 12(f) in a manner that




8 – OPINION & ORDER
         Case 3:19-cv-02049-HZ           Document 48        Filed 01/10/21      Page 9 of 15




allowed litigants to use it as a means to dismiss some or all of a pleading . . . we would be

creating redundancies within the Federal Rules of Civil Procedure, because a Rule 12(b)(6)

motion (or a motion for summary judgment at a later stage in the proceedings) already serves

such a purpose.”). Plaintiff’s motion to strike the fifth and eight affirmative defenses is denied.

                  6. Affirmative Defense Twenty-Seven

        Plaintiff argues Defendant’s twenty-seventh affirmative defense is redundant because it

restates Defendant’s twelfth affirmative defense and should therefore be stricken. Defendant

does not dispute that its twenty-seventh and twelfth defenses overlap and refers the Court to its

description of its twelfth defense in its response on the twenty-seventh defense. Opp. to Mot. to

Strike at 22. Federal Rule of Civil Procedure 12(f) provides that a court “may strike from a

pleading . . . any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

While affirmative defense twenty-seven is redundant of affirmative defense twelve, the decision

to strike an affirmative defense is discretionary. As with the negative defenses, the Court sees no

reason to strike this defense simply as a means to “tidy up” the pleadings. This this will occur

throughout the litigation as the case develops. Plaintiff’s motion to strike the twenty-seventh

affirmative defense is denied.

II.     Rule 12(c) - Judgment on the Pleadings

        Plaintiff also moves for judgment on the pleadings and specifically argues Defendant’s

fifth, sixth, seventh, eighth, ninth, tenth, eleventh, fifteenth, and sixteenth defenses fail as a

matter of law.3




3
 Plaintiff also asks the Court to strike Defendant’s reservation of rights clause. The Court
declines to do so as the clause states Defendant reserves the right to amend by “appropriate
motion.” Answer at 16. Per Federal Rule of Civil Procedure 15, if Defendant wishes to add
defenses after further discovery, it may request leave to amend from the Court.


9 – OPINION & ORDER
        Case 3:19-cv-02049-HZ          Document 48       Filed 01/10/21      Page 10 of 15




       A motion for judgment on the pleadings may be brought after the pleadings are closed

but within such time as not to delay the trial. Fed. R. Civ. P. 12(c). Rule 12(c) is “functionally

identical” to Rule 12(b)(6) and “the same standard of review” applies to motions brought under

either rule. United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.

4 (9th Cir. 2011) (internal quotation marks omitted). “A judgment on the pleadings is properly

granted when, taking all the allegations in the non-moving party's pleadings as true, the moving

party is entitled to judgment as a matter of law.” United States v. Teng Jiao Zhou, 815 F.3d 639,

642 (9th Cir. 2016); Fajardo v. Cty. of L.A., 179 F.3d 698, 699 (9th Cir. 1999). In evaluating a

motion for judgment on the pleadings, the allegations of the non-moving party are credited as

true, whereas those allegations of the moving party which have been denied are deemed false for

purposes of the motion. Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1550

(9th Cir. 1989). A court may properly consider “documents whose contents are alleged in a

complaint and whose authenticity no party questions, but which are not physically attached to the

pleading.” Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001); United States v.

Ritchie, 342 F.3d 903, 908 (9th Cir. 2003) (“Even if a document is not attached to a complaint, it

may be incorporated by reference into a complaint if the plaintiff refers extensively to the

document or the document forms the basis of the plaintiff's claim.”). “However, judgment on the

pleadings is improper when the district court goes beyond the pleadings to resolve an issue; such

a proceeding must properly be treated as a motion for summary judgment.” Hal Roach Studios,

Inc., 896 F.2d at 1550.

       As the Court is still analyzing affirmative defenses, the fair notice pleading standard

described above also applies to Plaintiff’s 12(c) motion. See, e.g., Adidas Am., Inc. v. TRB

Acquisitions LLC, No. 3:15-CV-2113-SI, 2017 WL 337983, at *1 (D. Or. Jan. 23, 2017).




10 – OPINION & ORDER
        Case 3:19-cv-02049-HZ          Document 48       Filed 01/10/21     Page 11 of 15




       A. Motion for Judgment on the Pleadings

               1. Affirmative Defenses Nine, Ten, Eleven, and Sixteen

       Rule 12(c) provides that “a motion for judgment on the pleadings may be brought after

the pleadings are closed.” The Court has stricken affirmative defenses nine, ten, eleven, and

sixteen as insufficient and given Defendant leave to amend its complaint. See supra Section

I(B)(1) and (4). The pleadings, therefore, are not closed as to these defenses. The Court declines

to make a premature 12(c) ruling on these defenses. Plaintiff’s motion for judgment on the

pleadings on the ninth, tenth, eleventh, and sixteenth affirmative defenses is denied.

               2. Affirmative Defenses Five and Eight

       Plaintiff argues affirmative defenses five and eight fail as a matter of law because they

are negative defenses. As discussed above, although the Court agrees that these are properly

characterized as negative defense, this does not require the Court to find that they fail as a matter

of law. Whether these arguments properly negate elements of Plaintiff’s claims will be

determined later in the proceedings. Plaintiff makes no other argument to support its motion on

these defenses. Plaintiff’s motion for judgment on the pleadings on the fifth and eighth

affirmative defenses is denied.

               3. Affirmative Defenses Six and Seven

       Defendant’s sixth affirmative defense alleges, “Plaintiffs’ claims are barred in whole or

in part by the fact that Defendant’s use of stripes on at least some of the accused clothing is

merely ornamental and decorative.” Answer at 12. Defendant’s seventh affirmative defense

alleges, “Plaintiffs’ claims are barred in whole or in part by the fact that Defendant’s use of

stripes on at least some of the accused clothing is aesthetically functional, non-source identifying

and/or generic.” Id.




11 – OPINION & ORDER
        Case 3:19-cv-02049-HZ          Document 48       Filed 01/10/21     Page 12 of 15




       Plaintiff argues these defenses fail as a matter of law because they are barred by the

parties’ 2012 Settlement Agreement. Defendant admits to existence of the 2012 Settlement

Agreement and “that the alleged agreement speaks for itself.” Answer at 6. The 2012 Settlement

Agreement is incorporated by reference in Plaintiff’s complaint. Compl. ⁋ 35, 36. The relevant

section of the 2012 Agreement reads, “The prohibition in the preceding sentence includes, but is

not limited to, asserting in any proceeding that the Three-Stripe Mark is not distinctive, or that

the Three-Stripe Mark is generic, descriptive, functional, or mere ornamentation.” This language

prevents Defendant from making assertions about Plaintiff’s Three-Stipe Mark. It does not

prevent Defendant from making assertions about its own use of stripes. Defendant’s sixth and

seventh defenses refer to its own use of stripes as “merely ornamental and decorative” and

“aesthetically functional, non-source identifying and/or generic.” Answer at 12. Defendant has

not asserted that the Three-Stripe mark is merely ornamental, functional, or generic which would

be prohibited by the 2012 Settlement Agreement. Id. The plain language of the 2012 Settlement

Agreement therefore does not entitle Plaintiff to judgment as a matter of law on these defenses.

       Plaintiff also argues that Defendant’s sixth and seventh defenses fail as a matter of law

because it has federally registered trademarks for its Three-Stripe Mark that Defendant

acknowledged in the 2012 Settlement agreement. Again, Defendant’s sixth and seventh defenses

do not directly challenge the validity of Plaintiff’s trademarks or the Three-Stripe Mark. The

defenses reference Defendant’s own use of stripes. The bounds of Plaintiff’s federal registrations

and whether Defendant’s uses of stripes infringe those trademarks will be an issue determined

later in this case. Plaintiff’s motion for judgment on the pleadings on the sixth and seventh

affirmative defenses is denied.

//




12 – OPINION & ORDER
        Case 3:19-cv-02049-HZ           Document 48       Filed 01/10/21      Page 13 of 15




               4. Affirmative Defense Fifteen

       Defendant’s fifteenth affirmative defense alleges, “Plaintiffs’ claims are barred in whole

or in part because they are preempted by federal patent law, federal copyright law, federal

antidilution law, and/or Defendant’s federal trademark registrations.” Answer at 14. Plaintiff

argues this defense fails as a matter of law because it has asserted no claims under patent or

copyright law and “the Landham Act does not preempt state trademark laws.” Mot. to Strike at

20. It also asserts that Defendant, “fails to even mention its registrations in its Fifteenth

Affirmative Defense.” Pl.’s Reply at 27.

       Defendant argues that Plaintiff’s claims could be preempted to the extent it includes

Defendant’s designs in its claims for dilution that are federally registered or relies on state

dilution laws that have been preempted. Defendant also argues that because “the breath of the

allegedly ‘Infringing Apparel’ is not known, adidas’s claims might be preempted by federal copy

right law.” Opp’n to Mot. to Strike at 19.

       First, Defendant does reference its own federal trademark registrations in its answer and

under federal anti-dilution laws, “a federal registration is a complete defense to a charge under a

state anti-dilution law.” Answer at 14.; 3 J. Thomas McCarthy, McCarthy on Trademarks and

Unfair Competition § 22:3 (5th ed.). Depending on how the facts develop in this case, it appears

Defendant could have a valid preemption argument related to its own federal registrations.

       Second, while Plaintiff is correct that “[c]ourts have uniformly held that the federal

Lanham Act does not occupy the whole field of trademark and unfair competition law in such a

way that it would preempt parallel state law” federal preemption is not impossible. Id. § 22:2

(describing relevant holdings). State laws, for example, cannot narrow the scope of federal rights

without facing preemption issues. Id. Plaintiff has brought dilution claims under thirty-eight state




13 – OPINION & ORDER
        Case 3:19-cv-02049-HZ          Document 48       Filed 01/10/21      Page 14 of 15




statutes. Although unlikely, at this stage in the litigation, the Court cannot conclusively

determine that no preemption issues may arise with these statutes.

       Third, as the non-moving party, Defendant’s allegations in its answer are credited as true.

Although, Plaintiff does not bring copyright and patent claims, it appears plausible that

preemption issues related to copyright and patent law may develop depending on how the case

evolves. For these reasons, it is too early to determine that preemption is not a valid defense.

Plaintiff’s motion for judgment on the pleadings on the fifteenth affirmative defenses is denied.

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//




14 – OPINION & ORDER
        Case 3:19-cv-02049-HZ           Document 48        Filed 01/10/21    Page 15 of 15




                                           CONCLUSION

        For the reasons stated above, the Court GRANTS IN PART Plaintiff’s Motion to Strike,

or in the Alternative, for Judgment on the Pleadings [40]. Plaintiff's Motion to Strike is denied

with respect to affirmative defenses five, six, seven, eight, fourteen, fifteen, and twenty-seven.

Plaintiff's Motion to Strike is granted against affirmative defenses two, three, four, nine, ten,

twelve, thirteen, sixteen, seventeen, eighteen, nineteen, twenty, twenty-one, twenty-two, twenty-

three, twenty-four, twenty-five, twenty-six, and twenty-eight, which are STRICKEN. Defendant

may replead the stricken affirmative defenses within 21 days of the date of this Opinion and

Order. Plaintiff's Motion to Strike is granted with respect to affirmative defense eleven, which is

STRICKEN. Defendant may ask the Court for leave to amend its answer regarding this defense.

Plaintiff’s Motion for Judgment on the Pleadings is denied with respect to affirmative defenses

five, six, seven, eight, nine, ten, eleven, fifteen, and sixteen.

        IT IS SO ORDERED.



        DATED:_______________________.
                January 10, 2021




                                                         ______________________________
                                                         MARCO A. HERNÁNDEZ
                                                         United States District Judge




15 – OPINION & ORDER
